Title: To George Washington from Henry Bouquet, 23 August 1758
From: Bouquet, Henry
To: Washington, George

 

Dear Sir
Reas Town Camp 23d Augt 1758

The Governors in America have no Comand of the Troops even of their own Province as soon as they are joined wth any other of his Majestys Forces, unless they have a Comission from the Commander in Chief for that Purpose.
I have commanded the Forces at Philada and at Charles Town, tho’ the Governor was Capt. General in his Province, and was intirely independant from them.
Governor Sharpe will not expect to have the Comand as Governor, and as Lieut. Col. he can not; and would not I Suppose choose to serve in that Rank: Therefore you are very Right in Keeping it.
I Send Capt. Trent to bring here the Indians wth you.
The Intelligences received by Lieuts. Allen and Chew of your Regt are full and very Satisfactory. I am Dear Sir Your most obedt Hble Servant

Henry Bouquet

